100 N.Y.2d 531 (2003)
In the Matter of RUBY HOWARD, Appellant,
v.
NEW YORK TIMES et al., Respondents. WORKERS' COMPENSATION BOARD, Respondent.
Court of Appeals of the State of New York.
Submitted March 17, 2003.
Decided May 8, 2003.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the Workers' Compensation Board determination denying the application for reconsideration and/or full Board review, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.